DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 14 April 2022 has been entered. 
Status of Claims: 

1c.	Claims 31-50 are pending, of which claims 31-37 are under consideration. 
1d.	Claims 38-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.

Information Disclosure Statement:

2.	The information disclosure statements filed 04/14/2022; 05/12/2022 and 05/24/2022 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They are attached references have been considered as to the merits. 

Priority:
3.	Applicant’s argument that the limitation that support for “covalently linked” language is found on page 28 of provisional Application 62/018,899, 2nd paragraph (filed 30 June 2014), is found persuasive.  Therefore, the filing date of the U.S. provisional Application 62/018,899, 06/30/2014 is used for the purposes of applying prior art.  

Response to Applicants’ amendment and arguments:
4. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

4a.	The objection to the specification is withdrawn, because the status of the parent non-provisional Application 16/444,807, has been corrected, by inserting U.S. Patent Number 11,173,191 after the filing date of said application.
4b.	The new matter rejection Claims 31-37 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, is withdrawn.  Claim 31 has been amended to delete “fragment, crystallizable (Fc)”. Moreover, Applicant’s argument that the limitation that support for “covalently linked” language is found on page 28 of U.S. provisional Application 62/018,899, 2nd paragraph (filed 30 June 2014), is found persuasive.  
4c.	The rejection of claims 31-37 made under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al, (US-PG-PUB: 2017/0342119, published on 30 November 2017), is withdrawn. The Liu et al reference is no longer prior art since the current application is afforded the effective filing date of 06/30/2014, the filing date of U.S. provisional Application 62/018,899.  

New Rejections:
Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5a.	Claims 31-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-15, 22-27, 31, 32 of U.S. Patent 9,428,573. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to overlapping embodiments (soluble fusion protein complexes comprising IL-15 and IL-15RαSu moieties, wherein an anti-CD20 antibody is fused to the IL-15 and/or IL-15 and IL-15RαSu moieties).  
Claim 31 of the instant application is directed to a fusion protein comprising a first and a second domain, wherein the first domain comprises an IL-15 moiety, wherein the second domain comprises a soluble IL-15 receptor alpha Sushi moiety (IL-15RαSu) fused to an immunoglobulin G Fc moiety, wherein the IL-15 moiety of the first domain binds to the soluble IL-15RαSu moiety of the second domain to form a soluble complex, and where one or both the first domain and the second domain further comprises an anti-CD20 moiety, such that the anti-CD20 moiety is covalently fused to the IL-15 and/or IL-15RαSu moiety.  Instant claim 33 recites that the anti-CD20 moiety is a single chain variable fragment (scFv) moiety.
Meanwhile, claim 1 of the ‘573 patent recites a soluble fusion protein complex a soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises a first antibody covalently linked to IL-15 and a second fusion protein comprising a second antibody linked to IL-15Rα, wherein one or both the first and second fusion proteins further comprise an immunoglobulin Fc domain, wherein the IL-15 domain of a first fusion protein is capable of binding to the IL-15Ra domain of the second fusion protein to form a soluble fusion protein complex.  Claim 2 recites that the antibody is specific for recognition of a particular antigen and claim 5 recites that the antigen for the antibody domain comprises epitopes of CD20. Claim 7 recites that the antibody is a single-chain antibody or single-chain scFv.  It is noted that the first fusion protein amino acid sequence of SEQ ID NO: 44 of the ‘573 patent (claim 32) comprises the amino acid sequence of SEQ ID NO: 3 of the instant application (see amino acids 244-357 of SEQ ID NO: 44 of ‘573 patent).  The second fusion protein amino acid sequence of SEQ ID NO: 46 of the ‘573 patent (claim 25) comprises the amino acid sequence of SEQ ID NO: 6 of the instant application (see amino acids 244-540 of SEQ ID NO: 46 of ‘573 patent).  The only difference is that ‘573 patent claims 9, 11, 21-23 recite that the IL-15 is IL-15 variant, IL-15N72D. The ‘573 claims encompass species, while the instant claims are directed to a soluble fusion protein complex that is covalently linked to a genus of IL-15. Accordingly, the patented claims anticipate the instant claims, since species will anticipate a claim to a genus, (see MPEP 2131.02 [R-6]).  


5b.	Claims 31 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 11-15 of U.S. Patent 10,865,230.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to overlapping embodiments (soluble fusion protein complexes comprising IL-15 and IL-15RαSu moieties, wherein an anti-CD20 antibody is fused to the IL-15RαSu moiety).  
Claim 31 of the instant application is directed to a fusion protein comprising a first and a second domain, wherein the first domain comprises an IL-15 moiety, wherein the second domain comprises a soluble IL-15 receptor alpha Sushi moiety (IL-15RαSu) fused to an immunoglobulin G Fc moiety, wherein the IL-15 moiety of the first domain binds to the soluble IL-15RαSu moiety of the second domain to form a soluble complex, and where one or both the first domain and the second domain further comprises an anti-CD20 moiety, such that the anti-CD20 moiety is covalently fused to the IL-15 and/or IL-15RαSu moiety.  Instant claim 33 recites that the anti-CD20 moiety is a single chain variable fragment (scFv) moiety.
	Meanwhile, claim 1 of the ‘230 patent recites an isolated soluble fusion protein complex comprising at least two soluble fusion proteins, wherein the first fusion protein comprises (a) a first binding domain covalently linked to (b) an IL-15 polypeptide domain; and the second fusion protein comprises (c) a second binding domain covalently linked to (d) a soluble IL-15RαSu domain fused to an immunoglobulin Fc domain, wherein the first binding domain comprises an anti-CD3 antibody and the second binding domain comprises a means for binding an antigen on a tumor cell, and wherein the IL-15 domain of the first fusion protein binds to the soluble IL-15RαSu domain of the second fusion protein to form a soluble fusion protein complex, and wherein the first fusion protein comprises the amino acid sequence of SEQ ID NO: 2.  Claim 4 of the ‘230 patent recites that the means for binding an antigen on a tumor cell binds an antigen on a tumor cell and comprises an anti-CD20 antibody.




Conclusion:
6.	No claim is allowed. 

Xiong et al, (Cancer Letters, 2002, Vol. 177, pages 29-39) teach that bispecific diabody that binds efficiently to both CD20 and CD3 and show that said anti-CD20 and anti-CD3 diabody have significant clinical application in the treatment of human CD20-positive B cell malignancies, (see abstract). 


Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        09 May 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647